McKinstry, J.
The defendant asked the court to instruct the jury: “The burden is upon the prosecution of establishing every element of the crime of which the defendant may be convicted, beyond a reasonable doubt.” Through inadvertence, or for some reason which does not appear in the recórd, the court refused to give the instruction requested, and omitted to give any other instruction of a like character, or stating or bearing upon the rule as to reasonable doubt in criminal cases. De*387fendant took proper exception to the refusal of the court to give the instruction requested.
Judgment and order reversed, and cause remanded for a new trial.
Thornton, J., Sharpstein, J.,- McFarland, J., Searls, C. J., and Paterson, J., concurred.